COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-17-00114-CR

Patricia Annette Flores                    §   From the 396th District Court

                                           §   of Tarrant County (1452459D)

v.                                         §   March 29, 2018

                                           §   Opinion by Justice Kerr

The State of Texas                         §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Elizabeth Kerr________________
                                          Justice Elizabeth Kerr